250 Ga. 208 (1982)
296 S.E.2d 607
FLOYD
v.
FLOYD.
39174.
Supreme Court of Georgia.
Decided November 2, 1982.
*209 Wilkes, Johnston & Smith, Ken W. Smith, for appellant.
Highsmith & Highsmith, Robert S. Highsmith, Walters, Davis, Smith & Meeks, W. Edward Meeks, Jr., for appellee.
MARSHALL, Presiding Justice.
The appellee-former husband filed a petition for deprivation in the Juvenile Court of Appling County. Upon the theory that the appellee had submitted himself to the jurisdiction of the superior court by the filing of his juvenile-court petition, the appellant-former wife filed in Appling Superior Court a petition seeking separate maintenance and equitable division of property from the appellee, as well as an injunction to enjoin the matters pending in juvenile court and to transfer those matters to superior court to be heard in conjunction with the prayers for relief sought in her petition. This is a direct appeal by the former wife from the order denying her petition because of improper venue.
The underlying subject matter upon which our constitutional jurisdiction is based is not the injunction, but is the prayer for separate maintenance and equitable division of property, which issues are derived from a marital relationship and divorce. Accordingly, pursuant to the appellee's motion, the appeal is dismissed for failure to comply with the provisions of Code Ann. § 6.701.1 (a) (2) for application to appeal in domestic relations cases. See Rolleston v. Rolleston, 249 Ga. 208 (289 SE2d 518) (1982); Robbins v. Robbins, 248 Ga. 273 (282 SE2d 340) (1981); Bedford v. Bedford, 246 Ga. 780 (273 SE2d 167) (1980).
Appeal dismissed. All the Justices concur, except Bell, J., not participating.